Title: To Thomas Jefferson from Henry Guest, 15 February 1809
From: Guest, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     15 Febuary New Et Jarsy 1809
                  
                  Be pleased to Pardon the Subscriber if He is rong in hes Judgement in this Critical moment of Our Country—Keep on the Embargo A Little Longer. Let all the  now in the power of Government be 
                     put in Action. And if any Vessel is met foursing a trade, Let hur be made an Exampal off. If She fiors A gun at our flag which has Lately been the Case Let hur Officers be hung for pirecy if Our  Lawes Wil not ban this & should be made immediately.
                  If this or something Like it, is Not Done immediately Our  busted Government is Lost—
                  There is no Doubt but that Ninety nine out of an hundred of the people, will Come forward in the above Cause to suppourt the Goverment With their Lawes and fortunes—
                  Ser The above is part of the political Creed of yours
                  
                     Clitus
                     
                  
               